Title: To Benjamin Franklin from William Carmichael, 13 July 1781
From: Carmichael, William
To: Franklin, Benjamin


Dear Sir
Madrid July 13th. 1781
I send you the last Spanish Gazettes in this inclosure by a Courier which the French Ambassador dispatches this with the news of the arrival of Monsr. de Guichen at Cadiz. The United fleet by this Junction amts to 52 sail of the Line, besides 3 other Spanish ships which are in the vicinage of the above-mentioned Port. The General rumer & beleif is that Gibraltar is the principal Object of this important armament. I must own however that I am still an Infidel on this Subject, altho’ I do not pretend to say which way it will be directed— By an American vessel from Philadelphia Mr Galvez received a letter from the Governor of the Havanna advising the Capture of Pensacola. No Particulars of this affair have yet been Published, but it gives general Joy, & Particular satisfaction to the King. We are to have Te Deums & Illuminations, In the Latter of which Mr Jay will bear his part, a circumstance that will be pleasing to Mr Galvez as a Minister & as a Man, for you know that he has the honor of the Enterprise & his Nephew the glory of executing it, which is worth to him a Lieutenant Generals Commission— The same vessel brought Letters for Mr Jay & newspapers to the 6th of June— These contain a relation of the affair of the 25th of April in which General was worsted, but still kept his ground— His loss in men was not considerable, In many other Skirmishes it appears the advantage was on our side. In Virginia, The Enemy have lost General Philips by sickness & the Command by that means Devolved on Arnold who by the last advices was at Petersburg, in the neighbourhood of which place The Marquis de la Fayette commanded the Force assembled to oppose Him— There are flying reports that Ld. Cornwallis was at Halifax in North Carolina on his march to form a junction with the former— The Same papers contain a relation published at N. York of the Ct de Grasses engagement with Sir Samuel Hood, which is much the Same as that published in the English Papers— This is I think the Substance of what by a very cursory perusal of our Gazettes, I have been able to remember, for Mr Jay immediately sent them to the Minister, To whom he has lately made overtures, which with the Answer He will in due time Communicate— I beg you to have the goodness to mention me in the proper manner to the Family of the Marquis de la Fayette at the same time that you communicate to them that he was well in the middle of May & greatly respected & beloved by his Troops— Mr Jay will draw upon you probably next week for 16 or 20000 dollars & I much fear will be obliged to have recourse to you for future assistance. I am with sincere esteem & great respect Your Excellencys Most obliged & Most Humble Sert
Wm. Carmichael
